Citation Nr: 9917166	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  95-34 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for bilateral eye 
disability, claimed as glaucoma.

3.  Entitlement to service connection for right shoulder 
disability.

4.  Entitlement to service connection for sinus disability.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION


The veteran served on active duty from April 1951 to April 
1955 and from May 1960 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied service connection for a 
bilateral knee disorder, eye disability, a right shoulder 
disorder and a disability of the sinuses.

This case was remanded by a decision of the Board dated in 
April 1997 and is once again before the signatory Member for 
appropriate disposition.


FINDINGS OF FACT

1.  The claims for entitlement to service connection for 
bilateral knee disability, an eye disorder claimed as 
glaucoma, and a right shoulder disorder are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim for entitlement to 
service connection for a sinus disorder has been obtained by 
the RO.

3.  It is as likely as not that current chronic sinus 
disability is etiologically related to sinus symptomatology 
manifested during service. 



CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for 
bilateral knee disability, an eye disorder claimed as 
glaucoma and a right shoulder disorder are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Chronic sinusitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§  1110, 1131 (West 
1991).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service or aggravated by 
service.  38 C.F.R. §§ 3.303, 3.306 (1998).

The appellant contends that he injured his right knee in May 
or June 1966 and now has developed arthritis of both knees as 
a result thereof.  He also asserts that he was treated for 
glaucoma in service and that current right shoulder 
disability derives from trauma in service.  It is maintained 
that service connection for knee, eye and shoulder 
disabilities should now be granted by the Board.  

The Board must now consider the threshold issue of whether 
the appellant has presented well-grounded claims.  In this 
regard, he has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claims are well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994), Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claims 
need not be conclusive, they must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of well-grounded 
claims, there is no duty to assist the veteran in developing 
the facts pertinent to the claims, and the appeal must fail.  
See Epps v. Gober, 126 F.3d 1464 (1997); see also Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
currently claimed disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, supra.  

The service medical records reflect no treatment for shoulder 
complaints nor was any reference to any shoulder findings or 
condition recorded therein.  The appellant was, however, seen 
at a private facility in October 1974, while in service, for 
a painful left knee.  It was noted that there had been no 
recent trauma, but that he had sustained slight injury four 
to five years before.  A diagnosis of suspected left knee 
sprain was rendered for which physical therapy was 
prescribed.  Upon examination in September 1975 prior to 
retirement from active duty, the musculoskeletal system was 
evaluated as normal.  A scar of the right knee was noted on 
routine service examinations in service.  On examination in 
November 1954, the veteran reported he had lacerated the 
right knee in childhood, and had had normal recovery.

The veteran was afforded a VA examination for compensation 
and pension purposes in March 1994 and provided history to 
the effect that he developed pain in the right shoulder in 
1960 and 1963 and was diagnosed as having a pulled muscle.   
He also related that he had fallen on the right shoulder in 
1962 and that he had had arthritic-like shoulder pain for the 
past three years.  It was reported that examination of the 
right shoulder disclosed abduction and flexion to 160 degrees 
with moderate pain and limited motion.  It was noted that 
there was a slight popping noise.  An X-ray of the shoulder 
was interpreted as normal.  

On VA examination in March 1994, the veteran also stated that 
he developed bilateral knee pain in 1988 and that arthritis 
had been diagnosed in this regard.  Upon examination, it was 
reported that the knees were painful to motion and extreme 
flexion, which was to 120 degrees.  Extension was zero 
degrees.  No evidence of swelling, effusion or deformity was 
noted.  X-rays of the knees were interpreted as normal.  

VA outpatient clinical records dated between 1990 and 1997 
indicate that the veteran complained of left knee pain and 
swelling on numerous occasions which were noted to be 
associated with deep venous thrombosis.

One of the veteran's private physicians, T. Claytor, M.D., 
wrote in a clinic noted dated in May 1995 that the veteran 
had complaints of left knee pain, and that the veteran 
indicated that there had been swelling of the left knee from 
torn left knee ligaments while in the Navy.

With respect to the eyes, the service medical records show 
that foreign bodies were removed from the right eye in April 
1952.  In January 1953, the veteran's eyes were irrigated 
with a boric acid wash after fire extinguisher solution 
accidentally got into his eyes.  No follow-up in this regard 
is recorded.  Defective color perception, not considered 
disabling, was noted in April 1964 and on routine examination 
in January 1968.  In January 1971 he experienced a momentary 
sharp shooting pain originating from the left occipital 
parietal region radiating to the left eye.  No eye-related 
pathology was noted after physical examination.  The veteran 
was afforded a tonometry in October 1972 which disclosed 
intraocular pressure of 20.1 in each eye.  He underwent an 
over 40 physical examination in September 1972 whereupon 
intraocular pressure was tested over the course of four days 
with values ranging between 27.1 and 18.6.  It was recorded 
at that time that tonometry was in the upper limits of normal 
and that the veteran's vision would be checked at monthly 
intervals.  In October 1972, tonometry revealed 20.1 ocular 
pressure in each eye.  In June 1973, tonometry revealed 
intraocular pressure of 5.0 and 5.5 in the right and left 
eyes, respectively.  Intraocular pressure was 14.6 and 12.2 
in the right and left eyes, respectively, in September 1973.  
Bilateral pterygium, not considered disqualifying, was also 
noted.  Upon examination in September 1975 for retirement 
from service, intraocular pressure was noted to be 12.2, 
bilaterally. 

Upon postservice VA vision examination in February 1994, it 
was noted that the appellant was a glaucoma suspect by 
history.  Intraocular tension by applanation was determined 
to be 14 in both eyes.  Following examination, an impression 
of glaucoma suspect was rendered.  It was noted that the 
veteran was currently being followed by a private physician 
in this regard, and for a left eye pterygium.  Private 
clinical records dated between 1985 and 1995 were received 
from B. Koffler, M.D. indicating that the veteran obtained 
periodic follow-up for a left eye pterygium, intraocular 
pressure checks and because he had diabetes.  It was noted 
that the appellant rendered a history of being treated for 
glaucoma in service and had a family history of such.  Dr. 
Koffler did not diagnose glaucoma at any time.

Analysis

Although the veteran now claims that he now has bilateral 
knee disability, eye disease claimed as glaucoma and a right 
shoulder disorder which are of service onset, the evidence 
does not support these conclusions.  The Board points out 
that service medical records do not indicate that he 
sustained injury to the right shoulder, and was shown to have 
received treatment for the left knee only in 1974, when he 
claimed knee injury several years before.  However, the 
record does not reflect that either the right shoulder or 
left knee symptoms developed into a chronic disability.  See 
38 C.F.R. 3.303.  No right knee injury or treatment is 
recorded.  As well, he was not shown to have been treated for 
glaucoma in service. 

Pterygium of the eye, and defective color perception, 
demonstrated during and subsequent to service is deemed to be 
congenital or developmental in nature and do not constitute 
disability for which the veteran is entitled to payment of 
compensation benefits.  38 C.F.R. § 3.303(c) (1998).  

The record reflects that there is no competent medical 
evidence of record which establishes a nexus relationship 
between current right shoulder and bilateral knee complaints 
and service.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
As a lay person who is untrained in the field of medicine, 
the veteran is not competent to provide a medical opinion.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  The 
record reflects that while he asserts that he now has 
bilateral knee and right shoulder arthritis, radiological 
studies are completely negative for any process of this 
nature.  VA outpatient clinical data show that current 
complaints affecting the lower extremities, especially on the 
left, have invariably been attributed to deep venous 
thrombosis for which service connection is not in effect.  No 
diagnosis pertaining to the right shoulder is of record.  As 
well, while it is shown that although he was followed for 
increased intraocular pressure readings in service on a 
number of occasions and continues to receive check-ups in 
this regard, glaucoma has not been diagnosed to date.  In 
this regard, it must be pointed out to the veteran that a 
claim for service-connection must be accompanied by evidence 
which establishes that he currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  A well-grounded claim requires evidence of a present 
disability.  Brammer at  223.  Consequently, the appellant's 
own assertions that he now has right shoulder, bilateral knee 
and glaucoma that are related to service do not constitute 
cognizable evidence upon which to reach the merits of these 
matters. 

The Board must point out in this instance that where the 
determinative issues involve medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  The 
record in this instance reflects that none of the veteran's 
multiple medical providers in the record has proposed any 
link between service and current right shoulder or bilateral 
knee complaints now reported, or found that he indeed has 
glaucoma. 

A well-grounded claim must be supported by evidence, more 
than merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran has bilateral knee disability, a shoulder disorder, 
or glaucoma of service onset, he has not met his burden of 
submitting evidence that his claims for service connection 
for such are well grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Tirpak at 611.  Accordingly, the 
appellant's claims for entitlement to service connection for 
bilateral knee disability, a right shoulder disorder and an 
eye disease, claimed as glaucoma, are found to be not well-
grounded, and the claims must be denied.  See Edenfield v. 
Brown, 8 Vet.App. 384 (1995).

As the veteran's claims are not well grounded, the VA has no 
further duty to assist him in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make the claims well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits while the Board has 
concluded that the claims are not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question of whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

As the foregoing explains the need for competent evidence of 
current disability which is linked by competent evidence to 
service, the Board views its discussions above as sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection for the above 
disorders.  Robinette, 8 Vet.App. at 77.

2.  Service connection for a sinus disorder.

The veteran's claim for service connection for a sinus 
disorder is determined to be well-grounded within the meaning 
of 38 U.S.C.A. 5107(a).  That is, he is found to have 
presented a claim in this regard which is plausible.  The 
Board is also satisfied that that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The service medical records reflect that a right deviated 
nasal septum was identified in April 1964.  The veteran was 
seen in March 1968 with complaints of sinus congestion.  It 
was noted that he had had such symptoms since the beginning 
of winter with headaches and ear trouble.  He indicated that 
he had been using a nasal spray daily.  Medication was 
prescribed.  Upon follow-up approximately one week later, the 
appellant was noted to have an old nasal fracture with 
partially obstructed right nasal passage.  Continued use of 
Actifed and Afrin was advised.  A sinus series was performed 
in December 1968 which was interpreted as showing marked 
mucous membrane thickening of the maxillary sinus on the 
right.  Radiological study of the paranasal sinuses revealed 
that the membranes were swollen in November 1969.  

The appellant was seen in July 1972 with complaints of sinus 
type headaches characterized as a frontal, dull throbbing 
pain.  Medication was prescribed.  He was seen for his ears 
in February 1973 and indicated at that time that he had had a 
lot of sinus drainage.  In April 1974, it was noted that he 
had congested sinus and nasal passages for which medication 
was prescribed. 

Current VA and private clinical records make reference to and 
reflect recurring treatment for continuing sinusitis and/or 
sinus symptomatology.  

Analysis

The service medical records show that in March 1968, the 
veteran reported that he had had congested sinuses with 
headaches of many weeks' duration.  It is demonstrated that 
radiological studies of the sinuses in December 1968 and 
November 1969 clearly reflected marked objective sinus 
symptomatology and were indicative of a recurring process.  
The Board notes that while there is long lapse in the 
clinical record between service retirement and the 
postservice clinical information dating from 1990, the 
veteran has stated that he has received treatment for such 
throughout the years.  It is demonstrated in the recent 
clinical record that sinus symptomatology is still 
characterized by a recurring process.  The Board thus finds 
that continuity of symptomatology is reasonably established.  
38 C.F.R. § 3.303.  The benefit of any doubt is thus resolved 
in favor of the appellant as to this matter by finding that 
current chronic sinusitis is of service onset.


ORDER

The claims for service connection for bilateral knee 
disability, bilateral eye disability claimed as glaucoma, and 
a right shoulder disorder are found to be not well grounded 
and the appeals based thereon are therefore denied 

Service connection for chronic sinusitis is granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



